                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 1 of 9




                    1 CHERYL A. GRAMES
                      Nevada Bar No. 12752
                    2 E-Mail: Cheryl.Grames@lewisbrisbois.com
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    3 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    4 702.893.3383
                      FAX: 702.893.3789
                    5 Attorneys for Defendant
                      USAA SAVINGS BANK
                    6
                                                 UNITED STATES DISTRICT COURT
                    7
                                                       DISTRICT OF NEVADA
                    8
                                                               ***
                    9
                      WENDY SUE HUTSON                           CASE NO. 2:19-cv-1969
                   10
                                     Plaintiff,                  DEFENDANT USAA SAVINGS BANK’S
                   11                                            MOTION TO COMPEL ARBITRATION
                             vs.                                 AND DISMISS THIS ACTION PENDING
                   12                                            ARBITRATION
                      USAA SAVINGS BANK,
                   13
                                     Defendants.
                   14

                   15

                   16          Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., Defendant USAA Savings
                   17 Bank (“USAA SB”) moves this Court to compel arbitration pursuant to an arbitration agreement

                   18 between the parties and dismiss this action without prejudice. Plaintiff’s only claims are subject to
                   19 mandatory arbitration. In the alternative only, USAA SB requests that the Court stay this matter

                   20 pending arbitration.

                   21 I.       INTRODUCTION
                   22          This action arises out of two credit card accounts that Plaintiff opened with USAA SB.
                   23 Under the terms of the credit card agreement, Plaintiff agreed to arbitrate any disputes involving

                   24 her relationship with USAA SB, including the collection of credit card debt. In AT&T Mobility

                   25 LLC v. Concepcion, 563 U.S. 333, 345-46 (2011), the Supreme Court reaffirmed the longstanding

                   26 “national policy favoring arbitration” under the Federal Arbitration Act, 9 U.S.C. §§ 1-16. Since

                   27 Concepcion, courts have routinely upheld arbitration provisions in credit card agreements and

                   28
LEWIS
BRISBOIS                   DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                               DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 2 of 9




                    1 other consumer contracts. Here, a valid agreement to arbitrate exists and that agreement clearly

                    2 encompasses the dispute at issue. Accordingly, the Court should order Plaintiff to proceed in

                    3 arbitration and dismiss the case without prejudice.

                    4 II.      FACTUAL BACKGROUND

                    5          Plaintiff alleges that USAA SB placed “telephone calls to Plaintiff in connection with an

                    6 attempt to collect an alleged debt incurred using a credit card issued by Defendant.” (Doc. 1, ¶ 8.)

                    7 Specifically, Plaintiff alleges that USAA SB made the calls without prior express consent using an

                    8 automatic telephone dialing system and/or an artificial or prerecorded voice, in violation of the

                    9 Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”). (Doc. 1, ¶¶ 13-16.) Under the

                   10 terms of the Credit Card Agreement (“Agreement”), Plaintiff agreed to arbitrate disputes like this

                   11 one with USAA SB, including claims relating to the collection of her credit card debt. (Agreement

                   12 and Arbitration Addendum are attached as Exhibits A and B, respectively.) Accordingly,

                   13 Plaintiff’s claims against USAA SB are subject to mandatory arbitration.

                   14          A.     Plaintiff and USAA SB Entered into a Credit Card Agreement.

                   15          On March 18, 2011, Plaintiff submitted, and USAA SB approved, an application for a

                   16 MasterCard (later converted to Visa) credit card with USAA SB. (Declaration of Michelle Deneen

                   17 (“Deneen Decl.”), attached as Exhibit C, ¶ 3.) On August 15, 2018, Plaintiff submitted, and

                   18 USAA SB, a second application for a Visa credit card with USAA SB. (Id. at ¶ 5.)
                   19          At the time of each application, Plaintiff agreed to be bound by the Agreement terms after

                   20 her “first or next use” of the credit card account or “ten days after [USAA SB] mail[s] or deliver[s]

                   21 this Agreement” to Plaintiff. (Id. at ¶¶ 3, 5, citing Agreement, p. 4, Part A: Important Information

                   22 about this Agreement, ¶ 3.)

                   23          Per standard practice, USAA SB mailed the credit cards and a copy of the Agreement,

                   24 including the Arbitration Addendum, to Plaintiff. (Id. at ¶ 6.) After receipt of the credit cards,

                   25 Plaintiff made her first credit card transactions on each card on January 24, 2012, and August 17,

                   26 2018, respectively. (Id. at ¶¶ 7, 8.)

                   27 …

                   28
LEWIS
BRISBOIS                    DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                                DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 3 of 9




                    1         B.          Plaintiff Agreed to Arbitrate Her Claims per the Credit Card Agreement and

                    2                     Improperly Filed this Action.

                    3         An Arbitration Addendum is part of the Agreement. (Agreement, p. 4, Part A: Important

                    4 Information about this Agreement, ¶ 2) (“This Agreement consists of the following documents . . .

                    5 [including] the Arbitration Addendum . . . Collectively, all these documents are referred to as the

                    6 ‘Agreement[.]’”) The Arbitration Addendum provides:

                    7              Any Covered Claim, upon election by either of us, shall be resolved by arbitration

                    8              according to the terms of this Arbitration Addendum. … Arbitration is the way all

                    9              parties to this Agreement will resolve any Covered Claim, except those subject to

                   10              small claims courts as described below in section A.5.

                   11

                   12              All Covered Claims must be submitted to arbitration, including without limitation

                   13              (a) those based in contract; tort; state or federal statutes, regulations or ordinances;

                   14              state or federal common law; state or federal constitutional law; and (b) those

                   15              seeking any form of equitable or declaratory relief or money damages.

                   16

                   17 (Arbitration Addendum, ¶ A.1.) A “Covered Claim” is defined to include “any pre-existing,

                   18 present, or future dispute, claim, or controversy that in any way arises out of or relates” to the
                   19 following:

                   20              (i) “Your Account balance or any billing or collections matters relating to your

                   21              Account;”

                   22

                   23              (ii)     “Any products, services, or benefit programs related to or offered in

                   24              connection with your Account …”

                   25

                   26              (iii) “Any other matters relating to your Account or your past, present, or future

                   27              relationship with us.”

                   28
LEWIS
BRISBOIS                  DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                              DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 4 of 9




                    1

                    2 (Arbitration Addendum, ¶ A.2.) Plaintiff’s claim that USAA SB placed “telephone calls to

                    3 Plaintiff in connection with an attempt to collect an alleged debt incurred using a credit card issued

                    4 by Defendant” is a Covered Claim per Paragraph A.2 subsection.

                    5          Per the Arbitration Addendum, arbitration must be commenced with the American

                    6 Arbitration Association (“AAA”). (Arbitration Addendum, ¶ A.6.)

                    7 III.     LEGAL STANDARD

                    8          The Federal Arbitration Act (“FAA”) provides that written agreements to arbitrate “shall

                    9 be valid, irrevocable, and enforceable.” 9 U.S.C. § 2. The FAA permits a party who is aggrieved

                   10 by “alleged failure, neglect, or refusal of another to arbitrate under a written agreement for

                   11 arbitration” to petition a district court for an “order directing that such arbitration proceed in the

                   12 manner provided for in such agreement.” 9 U.S.C. § 4; Chiron Corp. v. Ortho Diagnostic Sys.,

                   13 Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). The FAA has “establishe[d] a national policy favoring

                   14 arbitration when the parties contract for that mode of dispute resolution.” Preston v. Ferrer, 552

                   15 U.S. 346, 349 (2008); Concepcion, 563 U.S. at 345-46.

                   16          In deciding whether to compel arbitration, a court analyzes only two threshold questions.

                   17 It “must determine (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the

                   18 agreement encompasses the dispute at issue.” Lowden v. T-Mobile USA, Inc., 512 F.3d 1213, 1217
                   19 (9th Cir. 2008) (internal quotes omitted). Courts should dismiss the case if all claims are subject to

                   20 the arbitration agreement. Sparling v. Hoffman Constr. Co., Inc., 864 F.2d 635, 638 (9th Cir.

                   21 1988); e.g., Moses v. Lending Club, No. 217CV03071, 2019 WL 489092, at *4 (D. Nev. Feb. 6,

                   22 2019) (“Because I find that [plaintiff’s] only claim falls within the arbitration agreements’ scope, I

                   23 dismiss her claim without prejudice and order the parties to arbitrate that claim in accordance with

                   24 their agreements.”).

                   25 IV.       LAW AND ARGUMENT

                   26          USAA SB satisfies the two-prong standard because a valid arbitration agreement exists

                   27 and Plaintiff’s claims are within its scope.

                   28
LEWIS
BRISBOIS                  DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                              DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 5 of 9




                    1          A.      A Valid Arbitration Agreement Including a Delegation Clause Exists.

                    2          “Federal courts [] have determined that a credit card agreement need not be signed to

                    3 demonstrate that the holder of the card is bound by its terms.” Snyder v. CACH, LLC, No. 16-

                    4 00097, 2016 WL 6662675, at *9-10 (D. Haw. Nov. 10, 2016); see also Crawl v. Experian Info.

                    5 Sols., Inc., No. CV 15-97, 2016 WL 8716597, at *4 (D. Md. Jan. 29, 2016) (granting motion to

                    6 compel arbitration as plaintiff “entered into an agreement to arbitrate when she applied for and

                    7 used the Discover-brand credit card”).

                    8          In Snyder, the plaintiff did “not dispute [d]efendants’ claims that she applied for the credit

                    9 card at issue and used the credit card.” Id. at *9. The agreement at issue provided that its terms

                   10 become “effective and you agree to its terms by either using your Account or by not closing your

                   11 Account within 3 days of receipt of this Agreement.” Id. The defendant’s supporting affidavit to

                   12 compel arbitration provided that “[p]laintiff opened the account [] and used or authorized the use

                   13 of the account for the acquisition of goods, services, or cash advances in accordance with the

                   14 customer agreement [] governing use of the [a]ccount.” Id. The court in Snyder held that “because

                   15 [p]laintiff does not dispute her use of the credit card, the [c]ourt finds there was mutual assent to

                   16 arbitrate despite the lack of a signature on the [a]greement.” Id.

                   17          Here, as in Snyder, Plaintiff applied for two credit cards with USAA SB and used those

                   18 credit cards. (Deneen Decl., ¶¶ 3, 5, 7, 8.) Plaintiff became bound to the Agreement when USAA
                   19 SB mailed the Agreement along with her credit cards and Plaintiff made the first transactions on

                   20 them. (Id. at ¶¶ 6-8.) USAA SB has satisfied the first prong to compel arbitration. Indeed, there

                   21 cannot be any possible dispute that an arbitration agreement exists as Plaintiff’s Complaint

                   22 acknowledges that her claims arise out of USAA SB’s attempts to collect “an alleged debt

                   23 incurred” on a USAA SB credit card issued to Plaintiff. (Compl. ¶ 8.)

                   24          Further, even if there were a challenge to the enforceability of the Agreement, the

                   25 Arbitration Addendum contains a delegation provision, reserving determination for any such

                   26 challenges to the arbitrator. (Arbitration Addendum, § A.2.); e.g., Henry Schein, Inc. v. Archer &

                   27 White Sales, Inc., 139 S. Ct. 524, 529 (2019) (“When the parties’ contract delegates the

                   28
LEWIS
BRISBOIS                  DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                              DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 6 of 9




                    1 arbitrability question to an arbitrator, a court may not override the contract. In those

                    2 circumstances, a court possesses no power to decide the arbitrability issue.”); Rent-A-Center, W.,

                    3 Inc. v. Jackson, 561 U.S. 63, 68-70 (2010) (“The delegation provision is an agreement to arbitrate

                    4 threshold issues concerning the arbitration agreement. … such as whether the parties have agreed

                    5 to arbitrate or whether their agreement covers a particular controversy.”); Momot v. Mastro, 652

                    6 F.3d 982, 986-88 (9th Cir. 2011) (holding that the district court erred in determining arbitrability

                    7 of claim when arbitration agreement contained a delegation clause).

                    8          B.     Plaintiff’s Claims Falls within the Scope of the Agreement.

                    9          To “require arbitration, [a plaintff’s] factual allegations need only touch matters covered

                   10 by the contract containing the arbitration clause and all doubts are to be resolved in favor of

                   11 arbitrability.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999) (emphasis added);

                   12 Moses, 2019 WL 489092 at *4 (finding the “arbitration agreements are broad enough to

                   13 encompass [plaintiff’s] claim”). As stated above, the arbitration agreement contains a delegation

                   14 provision, such that any challenges to whether Plaintiff’s claims fall within the scope of the

                   15 agreement are reserved for the arbitrator. E.g., Henry Schein, supra. Accordingly, even if Plaintiff

                   16 were to challenge whether her claims were within the scope of arbitration, that matter must be

                   17 determined by the Arbitrator.

                   18          Regardless, even if the Court were to engage in that task, Plaintiff’s claims are a Covered

                   19 Claim. The Agreement and scope for Covered Claims broadly includes any matters “relating to

                   20 your Account or your past, present, or future relationship with us,” including “[a]ny products [or]

                   21 services,” such as Plaintiff’s credit cards with USAA SB. (Arbitration Addendum, ¶ A.2.) The

                   22 Agreement also specifically covers “any billing or collections matters relating to your Account,”

                   23 (id.), which is precisely what Plaintiff alleges when she claims this suit arises out of USAA SB’s

                   24 “telephone calls to Plaintiff in connection with an attempt to collect an alleged debt incurred using

                   25 a credit card issued by Defendant.” (Compl. ¶ 8); see, e.g, Hanson v. TMX Fin., LLC, No.

                   26 2018CV00616, 2019 WL 1261100, at *4 (D. Nev. Mar. 19, 2019) (compelling arbitration of

                   27 TCPA claim). Therefore, USAA SB has satisfied the second prong to compel arbitration.

                   28
LEWIS
BRISBOIS                  DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                              DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 7 of 9




                    1          C.     Dismissal Without Prejudice is the Appropriate Remedy.

                    2          The FAA provides for a district court, upon motion by a party and being satisfied an

                    3 arbitration agreement exists, to stay proceedings until the issues covered by arbitration are

                    4 resolved. 9 U.S.C. § 3. However, the Ninth Circuit has uniformly held (as well as Circuit courts

                    5 nationwide, for that matter) that when all claims at issue in litigation are referable to arbitration,

                    6 dismissal without prejudice is the appropriate remedy. E.g., 2151 Michelson, L.P. v. Corp. of

                    7 Presiding Bishop of Church of Jesus Christ of Latter Day-Saints, 754 Fed. Appx. 596 (9th Cir.

                    8 2019) (“The district court correctly dismissed the action on the basis that all the claims are

                    9 arbitrable.”), citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988) (affirming

                   10 that the district court properly dismissed the action without prejudice when all claims in the

                   11 litigation were subject to arbitration); accord, e.g., Choice Hotels Int’l, Inc. v. BSR Tropicana

                   12 Resort, Inc., 252 F.3d 707, 709-10 (4th Cir. 2001) (“[D]ismissal is a proper remedy when all of the

                   13 issues presented in a lawsuit are arbitrable.”).

                   14          In the alternative only, USAA SB requests that the Court stay this matter pending

                   15 arbitration. However, as Plaintiff only alleges claims under the TCPA, and those claims are

                   16 subject to arbitration, this matter should be dismissed without prejudice.

                   17 V.       CONCLUSION

                   18          For the foregoing reasons, USAA SB respectfully requests that the Court grant the Motion.

                   19 VI.      INDEX OF EXHIBITS

                   20          A.     USAA Savings Bank Credit Card Agreement.

                   21          B.     Arbitration Addendum to USAA Savings Bank Credit Card Agreement.

                   22          C.     Declaration of Michelle Deneen, Mar. 6, 2020.

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                   DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                               DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 8 of 9




                    1   DATED this 6th day of March, 2020.

                    2                                        Respectfully submitted,
                    3
                                                              s/ Cheryl A. Grames________________
                    4                                        CHERYL A. GRAMES
                                                             Nevada Bar No. 12752
                    5                                        LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                             6385 South Rainbow Blvd., Suite 600
                    6                                        Las Vegas, NV 89118
                                                             Attorneys for Defendant USAA Savings Bank
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                  DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                              DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
                         Case 2:19-cv-01969-GMN-EJY Document 6 Filed 03/06/20 Page 9 of 9




                    1                                   CERTIFICATE OF SERVICE

                    2          I HEREBY CERTIFY that on the 6th day of March, 2020, I electronically filed the

                    3
                        DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
                    4
                        DISMISS THIS ACTION PENDING ARBITRATION with the Clerk of the Court through
                    5
                        Case Management/Electronic Filing System and served a true and correct copy by depositing a
                    6
                        copy of same in the United States Mail at Las Vegas, Nevada postage fully prepaid, addressed to:
                    7

                    8

                    9 Matthew K. Higbee, Esq.
                      HIGBEE & ASSOCIATES
                   10 2445 Fire Mesa Street, Suite 150
                      Las Vegas, NV 89128
                   11 Attorneys for Plaintiff

                   12

                   13                                           By /s/ Mary Bradley-Estrada
                   14                                              An Employee of LEWIS BRISBOIS BIGAARD
                                                                   & SMITH
                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                   DEFENDANT USAA SAVINGS BANK’S MOTION TO COMPEL ARBITRATION AND
BISGAARD                               DISMISS THIS ACTION PENDING ARBITRATION
& SMITH LLP
ATTORNEYS AT LAW
